Citation Nr: 1241209	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter was previously before the Board in February 2011, when the claim for service connection for a psychiatric disorder was reopened and the underlying issue was remanded for additional development.

The Veteran testified at a Travel Board hearing that was chaired by an Acting Veterans Law Judge (VLJ) at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  That VLJ has since retired, and the Veteran has declined the opportunity for another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).

The Board's February 2011 decision referred the issue of entitlement to service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear that any such action has been taken, and the Board is again referring the issue to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, asserting it is related to his active duty service.  Specifically, he alleges that in-service stressors have caused PTSD and that he had a mental breakdown in service for which he has been continually treated since separation from service.  After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pursuant to the Board's February 2011 remand, the Veteran was scheduled and attended a VA examination to determine the nature and etiology of any current psychiatric disorders.  The November 2011 VA examiner provided an Axis I diagnosis of vascular dementia by history and depression by history; and an Axis II diagnosis of borderline personality disorder by history.  The examiner found that the Veteran did not meet the criteria for PTSD.  The examiner opined that the Veteran did not have a psychiatric disorder that began or was caused by active military service.  

As briefly discussed above, service connection cannot be granted unless the claimant is currently diagnosed with a disability.  The Board notes this requirement is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, during the pendency of the Veteran's claim, which originated with a request to reopen the issue in July 2008, the Veteran's previous diagnosis of depression was confirmed and continued by his treating physicians.  See, e.g., VA medical records dated August 27, 2008; August 18, 2011.  Although the VA examiner briefly discussed some of the Veteran's previously diagnosed mental disorders, such as dementia and borderline personality disorder, he did not comment specifically upon depression nor did he comment on the significance of the Veteran's apparent ongoing treatment for PTSD.  In light of the holding in McClain, supra, a supplemental opinion should be obtained that addresses, to the extent possible, whether previously and currently diagnosed mental disorders are related to service.  

The Board notes further, that the VA examiner indicated that there was no record of psychiatric diagnosis or treatment or medications for psychiatric conditions in the service treatment records.  However, as noted by the Veteran's representative in her August 2012 Informal Brief Presentation, the Veteran's service records indicate that he was hospitalized in May 1970 due to suicidal thoughts with symptoms reported to be depression, suicidal ideation, and hearing voices since 1965.  He was noted to have been followed in group and individual psychotherapy since March 1970.  The diagnosis was personality disorder, mixed type, found to have existed prior to service.  He was discharged on medication and recommended to follow up with psychotherapy.  Further clarification from the VA examiner is therefore, indicated as he did not discuss this relevant record.

Finally, the Board observes that recently acquired VA treatment records reflect that the Veteran received inpatient treatment for PTSD and depression ending in May 2011.  See VA medical record dated August 18, 2011.  The Veteran's claim file does not contain records from this hospitalization, and such should be associated with the file.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and his representative and request that he identify any additional treatment he has received for any mental disorder, from July 2008 to the present, including inpatient and hospitalization records.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified that are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claim file.  If any such records cannot be found, of if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Following completion of the foregoing, the RO/AMC should forward a copy of the claims file, along with a copy of this remand, to the VA examiner who conducted the Veteran's November 2011 VA examination.  The examiner should review the entire record, and make note of such in the report.  Upon review, a supplemental opinion should be provided as to whether it is at least as likely as not that the Veteran's depression diagnosed during the pendency of this appeal, or any other mental disorder diagnosed during the pendency of this claim, is related to active duty service.  The VA examiner is asked to provide supporting rationale for all opinions rendered.  The examiner is also requested to comment on the various psychiatric diagnoses made by the Veteran's treating VA examiners including depression and PTSD and should comment on the significance of the May 1970 service treatment record of hospitalization for psychiatric symptomatology.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the RO/AMC should review the Veteran's entire record and readjudicate the Veteran's claim for service connection of a psychiatric disorder to include PTSD.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



